          Case: 21-35457, 07/19/2021, ID: 12176046, DktEntry: 6, Page 1 of 1
         Case 9:19-cv-00020-DWM Document 143 Filed 07/19/21 Page 1 of 1
                                                                                 FILED
                      UNITED STATES COURT OF APPEALS                             JUL 19 2021

                                                                           MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




 ROCK CREEK ALLIANCE; et al.,                      No.   21-35457

                Plaintiffs-Appellees,              D.C. No. 9:19-cv-00020-DWM
                                                   District of Montana,
  v.                                               Missoula

 UNITED STATES FISH AND
 WILDLIFE SERVICE; et al.,                         ORDER

                Defendants,

  and

 RC RESOURCES, INC.,

                Intervenor-Defendant-
                Appellant.


        The conference previously scheduled for July 21, 2021, is canceled.

        Appellant’s unopposed motion to dismiss this appeal (Docket Entry No. 5)

is granted. Fed. R. App. P. 42(b). The parties shall bear their own costs on appeal.

        A copy of this order shall serve as and for the mandate of this court.

                                                FOR THE COURT


                                               By: Robert S. Kaiser
                                               Circuit Mediator

rsk/mediation
